Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on January 7, 2021. Claims 1-3,6,11-14,17 and 21-41 are currently pending. 

Claim Objections
In view of the claim amendment filed on 1/7/2021 canceling claim 8 the objections made against claim 8 in the office action of 10/7/2020 have been withdrawn. 
Claims 22-29 are objected to because of the following informalities:  Claim 22, line 14 should read –from the differential amplification stage—in order to provide proper antecedent basis.  Appropriate correction is required. Claims 23-29 directly or indirectly depend from claim 22 and are also objected to for the reasons stated above regarding claim 22.

Claim Rejections - 35 USC § 112
In view of the amendment filed on 1/7/2021 clarifying the language of the claims 6,17,26,34 and 37 the 112 rejections made against the claims in the office action of 10/7/2020 have been withdrawn. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6, 11 and 37-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Allowable Subject Matter
Claims 12-14, 17, 21 and 30-36 are allowed. Claims 22-29 would be allowed if amended to overcome the claim objections above. The following is a statement of reasons for the indication of allowable subject matter: In view of the art that relevant to the claimed invention the prior art fails to teach or reasonably suggests, within context of the other claimed elements, an ECG circuit board and a plurality of IC circuit boards that each comprise a corresponding set of components including an input protection circuit, a radio frequency filter circuit, a differential amplification stage, and an analog-to-digital (A/D) converter organized in a corresponding processing path and circuit configuration that is substantially the same, wherein the ECG circuit board further comprises a buffer and the differential signal amplification stage of the ECG circuit board comprises an instrumentation amplifier, a first differential amplifier, and a second differential amplifier, and the method further comprising: outputting, by the instrumentation amplifier, a differential gain of about 20, outputting, by the first differential amplifier, a differential gain of about 1, and outputting, by the second differential amplifier, a differential gain of about 0.5., respectively in combination with the other claim limitations. Further, the prior art fails to teach or reasonably suggests, within context of the other claimed elements, an ECG circuit board and a plurality of IC circuit boards that each comprise a corresponding set of components including an input protection circuit, a radio frequency filter circuit, a differential amplification stage, and an analog-to-digital (A/D) converter organized in a corresponding processing path and circuit configuration that is substantially the same, wherein the ECG circuit board further comprises a large-signal detection circuit coupled to the differential amplification stage of the ECG circuit board and configured to remove signal saturation from the ECG signal being output from the differential amplification stage of the ECG circuit board based on a time constant wherein the time constant specifies a length of time that the ECG signal being output from the differential amplification of the ECG circuit board is at a maximum amplitude, respectively in combination with the other claim limitations.  The prior art teaches circuit boards used for ECG signal processing and IC signal processing including US 2014/0155723 to Levin et al. (previously cited) but fails to 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot since the rejections have been withdrawn in view of the claim amendments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792